 


 HCON 76 ENR: Honoring the 50th Anniversary of the International Geophysical Year (IGY) and its past contributions to space research, and looking forward to future accomplishments.
U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 76 
 
 
June 20, 2007 
Agreed to 
 
CONCURRENT RESOLUTION 
Honoring the 50th Anniversary of the International Geophysical Year (IGY) and its past contributions to space research, and looking forward to future accomplishments. 
 
 
Whereas the year 2007–2008 is the 50th anniversary of the International Geophysical Year (IGY) of 1957–1958;  Whereas the IGY initiated the Space Age with the successful launch of the first artificial satellites, Sputnik by the former Soviet Union, and Explorer I by the United States;  
Whereas the interdisciplinary approach of IGY and the use of new space-based platforms enabled fundamental changes in the conduct of research concerning the Earth and its surrounding space environment;  Whereas the interdisciplinary approach of IGY enabled coordinated, synchronous, global observations and measurements of the Earth, oceans, atmosphere, ice, and near-Earth space environment;  
Whereas the IGY increased our understanding of the causes of magnetic storms, ionospheric disturbances, and the origins of cosmic rays;  Whereas the use of new space-based platforms enabled the discovery of the Van Allen radiation belts, which are trapped, charged particles in the Earth’s upper atmosphere, showed that those particles form belts of energy around the Earth, and contributed to the understanding of the Northern Lights;  
Whereas the IGY, involved thousands of scientists from 67 nations;  Whereas the IGY, which occurred during the height of Cold War tensions, facilitated international cooperation in science and helped lead to the Antarctic Treaty, which established the use of Antarctica for peaceful purposes and promoted continued, cooperative scientific investigations on the continent;  
Whereas the IGY led to the creation of institutional structures that continue to promote and enable the international exchange of scientific research related to the Earth and space, including the International Council on Science’s Committee on Space Research (COSPAR), Scientific Committee on Antarctic Research (SCAR), and Scientific Committee on Oceanic Research (SCOR); and  Whereas this 50th anniversary celebration offers as an opportunity to inspire our public and youth to build on the legacy of success of the IGY, recognizing that a coordinated, international approach to interdisciplinary scientific challenges such as climate change, high energy physics, and space exploration contributes to the advancement of knowledge and sustains the cooperative spirit and goodwill among nations set forth in the IGY: Now, therefore, be it  
 
That the Congress— (1)honors the 50th anniversary of the International Geophysical Year (IGY) and its contributions to the scientific investigations of the Earth and outer space; and  
(2)encourages the public, and especially American youth, to attend IGY celebrations and seminars, such as those being planned at locations around the United States by the National Academy of Sciences and other organizations, and participate in discussions about the future of space science and Earth science.   Clerk of the House of Representatives.Secretary of the Senate. 